 
Exhibit 10.12
EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is made and entered this
28th day of July, 2011, with an effective date (the “Effective Date”) of August
8, 2011 between Atomic Paintball, Inc., a Texas corporation whose principal
place of business 2600 Southlake Blvd., Southlake, Texas (the "Corporation") and
Don Mark Dominey, an individual whose address is 18 Ridgewood Drive, Trophy
Club, Texas (the "Executive").


RECITALS


WHEREAS, the Corporation is currently a shell organization in the sports and
entertainment sector which intends to acquire and operate paintball fields.  (
the "Business").


WHEREAS, the Corporation and the Executive desire to enter into a new employment
agreement which will set forth the terms and conditions under which the
Executive will continue as an employee of the Corporation


NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Corporation and the Executive do hereby agree as follows:


1.           Recitals.  The above recitals are true, correct, and are herein
incorporated by reference.


2.           Employment.  The Corporation hereby employs the Executive, and the
Executive hereby accepts employment, upon the terms and conditions hereinafter
set forth.  Upon execution of this Agreement by the parties hereto, the Prior
Agreement is hereby terminated.


3.           Authority and Power During Employment Period.


a.           Duties and Responsibilities.  During the term of this Agreement,
the Executive will serve as “Chief Executive Officer of the Corporation and
shall have general executive operating supervision over the property, business
and affairs of the Corporation, subject to the guidelines and direction of the
Board of Directors of the Corporation. The Chief Operating Officer of the
Corporation and shall have such duties and responsibilities customary to such
position, subject to the guidelines and direction of the Chief Executive
Officer.  It is further the intention of the parties that at all times during
the "Term," as hereinafter defined, of the Agreement, the Executive shall serve
as a member of the Corporation’s Board of Directors.


b.           Time Devoted.  Throughout the term of the Agreement, the Executive
shall devote all of the Executive's business time and attention to the business
and affairs of the Corporation consistent with the Executive's senior executive
position with the Corporation, except for reasonable vacations and except for
illness or incapacity, but nothing in the Agreement shall preclude the Executive
from engaging in personal business, including as a member of the Board of
Directors of affiliated companies, charitable and community affairs, provided
that such activities do not interfere with the regular performance of the
Executive's duties and responsibilities under this Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 


4.           Term.  The Term of employment hereunder will commence on the
Effective Date and end on the third (3rd) anniversary of the Effective Date and
may be extended for additional one (1) year periods (each a "Renewal Term") by
written notice given by the Corporation to the Executive at least 60 days before
the expiration of the Term or the Renewal Term, as the case may be, unless this
Agreement shall have been terminated pursuant to Section 6 of this Agreement.


5.           Compensation and Benefits.


a.           Salary.  The Executive shall be paid a base salary (“Base Salary”),
payable in accordance with the Corporation's policies from time to time for
senior executives, at an annual rate One hundred  thousand dollars ($100,000).


b.           Bonus.  During the Term, the Executive shall be entitled to an
annual bonus equal to two percent (2%) of the Corporation’s annual revenues, as
reported in the Corporation’s audited financial statements for the year then
ended commencing with the fiscal year beginning July 1, 2011, payable monthly,
not to exceed eighty thousand dollars ($80,000) (the “Annual Bonus”).
 
 
c.           Company Stock.  During the Term, the Executive shall be granted
240,000 shares of Atomic Paintball stock each year.  The stock will accrue in
increments of 20,000 shares  each month of the executive’s term.  Each monthly
allotment shall be fully vested and stock certificates will be made available to
the executive, at his request, and will be provided by the company through the
transfer agent in a reasonable amount of time to fulfill the transaction.


c.           Executive Benefits.  The Executive shall be entitled to participate
in all benefit programs of the Corporation currently existing or hereafter made
available to executive and/or salaried employees including, but not limited to,
stock option plans, pension and other retirement plans, group life insurance,
hospitalization, surgical and major medical coverage, sick leave, salary
continuation, vacation and holidays, long-term disability, and other fringe
benefits.
 
 
d.           Vacation.  During each fiscal year of the Corporation, the
Executive shall be entitled to such amount of vacation consistent with the
Executive's position and length of service to the Corporation.  The first year
shall include 3 weeks of paid vacation time.  Paid vacation time shall increase
by one week after every full year of service with the maximum accumulated
vacation time to be no more than 6 weeks.


e.           Business Expense Reimbursement.  During the Term of employment, the
Executive shall be entitled to receive proper reimbursement for all reasonable,
out of-pocket expenses incurred by the Executive (in accordance with the
policies and procedures established by the Corporation) in performing services
hereunder, provided the Executive properly accounts therefor.


f.           Automobile Expense Allowance.  The Corporation shall reimburse the
Executive for all regular scheduled maintenance and gasoline expenses associated
with his personal automobile, provided that such expenses are adequately
documented.
 
 
 
2

--------------------------------------------------------------------------------

 


6.           Termination.


a.           Death.  This Agreement will terminate upon the death of the
Executive; however, the Executive's Base Salary shall be paid to the Executive's
designated beneficiary, or, in the absence of such designation, to the estate or
other legal representative of the Executive, for a period of one (1) year from
and after the date of death at the annual rate in effect immediately prior to
his death in addition to any Annual Bonus which shall have been earned at the
time of the death of the Executive. Other death benefits will be determined in
accordance with the terms of the Corporation's benefit programs and plans.


b.           Disability.


(1)           The Executive's employment will terminate in the event of his
disability, upon the first day of the month following the determination of
disability as provided below. Following such a termination, the Executive shall
be entitled to compensation in accordance with the Corporation's disability
compensation practice for senior executives, including any separate arrangement
or policy covering the Executive, but in all events the Executive shall continue
to receive his Base Salary, at the annual rate in effect immediately prior to
the commencement of disability, for one (1) year following the termination. Any
amounts provided for in this Section 6b shall not be offset by other long-term
disability benefits provided to the Executive by the Corporation or Social
Security.


(2)           "Disability," for the purposes of this Agreement, shall be deemed
to have occurred if (A) the Executive is unable, by reason of a physical or
mental condition, to perform his duties under this Agreement for an aggregate of
ninety (90) days in any 12-month period or (B) the Executive has a guardian of
the person or estate appointed by a court of competent jurisdiction.


Anything herein to the contrary notwithstanding, if, following a termination of
employment due to disability, the Executive becomes re-employed, whether as an
executive or a consultant, any compensation, annual incentive payments or other
benefits earned by the Executive from such employment shall be offset against
any compensation continuation due to the Executive hereunder.


c.           Termination by the Corporation For Cause.


(1)           Nothing herein shall prevent the Corporation from terminating
Executive for Cause, as hereinafter defined.  The Executive shall continue to
receive compensation only for the period ending with the date of such
termination as provided in this Section 6c. Any rights and benefits the
Executive may have in respect of any other compensation shall be determined in
accordance with the terms of such other compensation arrangements or such plans
or programs.


(2)           "Cause" shall mean (A) committing or participating in an injurious
act of fraud, gross neglect, misrepresentation, embezzlement or dishonesty
against the Corporation; (B) committing or participating in any other injurious
act or omission wantonly, willfully, recklessly or in a manner which was grossly
negligent against the Corporation; (C) engaging in a criminal enterprise
involving moral turpitude; (D) conviction for a felony under the laws of the
United States or any state thereof; or (E) any assignment of this Agreement in
violation of Section 14 of this Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 


(3)           Notwithstanding anything else contained in this Agreement, this
Agreement will not be deemed to have been terminated for Cause unless and until
there shall have been delivered to the Executive a notice of termination stating
that the Executive committed one of the types of conduct set forth in Section
6c(2) of this Agreement and specifying the particulars thereof and the Executive
shall be given a thirty (30) day period to cure such conduct set forth in
Section 6c(2).


d.           Termination by the Corporation Other Than For Cause.


(1)           The foregoing notwithstanding, the Corporation may terminate the
Executive's employment for whatever reason it deems appropriate; provided,
however, that in the event such termination is not based on Cause, as provided
in Section 6c above, the Corporation may terminate this Agreement upon giving
the Executive thirty (30) days' prior written notice. During such thirty (30)
day period, the Executive shall continue to perform the Executive's duties
pursuant to this Agreement. Notwithstanding any such termination, the
Corporation shall continue to pay to the Executive the Base Salary and Executive
Benefits he would be entitled to receive under this Agreement for the balance of
the Term of this Agreement; and at the end of the thirty (30) day period, the
Corporation shall pay to the Executive a sum equal to one (1) times the
Executive's annual Base Salary, as of the date of termination, together with any
Annual Bonus which may have been earned as of the date of termination.  Such
amount shall be payable in six equal monthly installments beginning on the date
of termination.


(2)           In the event that the Executive's employment with the Corporation
is terminated pursuant to this Section 6d, Section 6f or Section 7a of this
Agreement and all references thereto shall be voidable as to the Executive and
the Corporation.


e.           Voluntary Termination.  If the Executive terminates the Executive's
employment on the Executive's own volition (except as provided in Section 6f)
prior to the expiration of the Term of this Agreement, including any renewals
thereof, such termination shall constitute a voluntary termination and in such
event the Executive shall be limited to the same rights and benefits as provided
in connection with a termination for Cause as provided in Section 6c.


f.           Constructive Termination of Employment. A termination by the
Corporation without Cause under Section 6d shall be deemed to have occurred upon
the occurrence of one or more of the following events without the express
written consent of the Executive:


(1)           a material breach of the Agreement by the Corporation; or


(2)           failure by a successor company to assume the obligations under the
Agreement.


Anything herein to the contrary notwithstanding, the Executive shall give
written notice to the Board of Directors of the Corporation that the Executive
believes an event has occurred which would result in a Constructive Termination
of the Executive's employment under this Section 6f, which written notice shall
specify the particular act or acts, on the basis of which the Executive intends
to so terminate the Executive's employment, and the Corporation shall then be
given the opportunity, within thirty (30) days of its receipt of such notice, to
cure said event; provided, however, there shall be no period permitted to cure a
second occurrence of the same event and in no event will there be any period to
cure following the occurrence of two events described in this Section 6f.




 
4

--------------------------------------------------------------------------------

 


7.           Covenant Not To Compete and Non-Disclosure of Information.


a.           Covenant Not To Compete.  The Executive acknowledges and recognizes
the highly competitive nature of the Corporation's Business and the goodwill,
continued patronage, and the names and addresses of the Corporation's Clients
(as hereinafter defined) constitute a substantial asset of the Corporation
having been acquired through considerable time, money and effort. Accordingly,
in consideration of the execution of this Agreement, and as except as may
specifically otherwise approved by the Corporation’s Board of Directors, the
Executive agrees to the following:


(1)           That during the Restricted Period (as hereinafter defined) and
within the Restricted Area (as hereinafter defined), the Executive will not,
individually or in conjunction with others, directly or indirectly, engage in
any Business Activities (as hereinafter defined), whether as an officer,
director, proprietor, employer, partner, independent contractor, investor (other
than as a holder solely as an investment of less than one percent (1%) of the
outstanding capital stock of a publicly traded corporation), consultant,
advisor, agent or otherwise.


(2)           That during the Restricted Period and within the Restricted Area,
the Executive will not, directly or indirectly, compete with the Corporation by
soliciting, inducing or influencing any of the Corporation's Clients which have
a business relationship with the Corporation at the time during the Restricted
Period to discontinue or reduce the extent of such relationship with the
Corporation.


(3)           That during the Restricted Period and within the Restricted Area,
the Executive will not (A) directly or indirectly recruit, solicit or otherwise
influence any employee or agent of the Corporation to discontinue such
employment or agency relationship with the Corporation, or (B) employ or seek to
employ, or cause or permit any business which competes directly or indirectly
with the Business Activities of the Corporation (the "Competitive Business") to
employ or seek to employ for any Competitive Business any person who is then (or
was at any time within two (2) years prior to the date Executive or the
Competitive Business employs or seeks to employ such person) employed by the
Corporation.


b.           Non-Disclosure of Information. The Executive acknowledges that the
Corporation's trade secrets, private or secret processes, methods and ideas, as
they exist from time to time, customer lists and information concerning the
Corporation's sources, products, services, pricing, training methods,
development, technical information, marketing activities and procedures, credit
and financial data concerning the Corporation and/or the Corporation's Clients,
and (the "Proprietary Information") are valuable, special and unique assets of
the Corporation, access to and knowledge of which are essential to the
performance of the Executive hereunder. In light of the highly competitive
nature of the industry in which the Corporation's business is conducted, the
Executive agrees that all Proprietary Information, heretofore or in the future
obtained by the Executive as a result of the Executive's association with the
Corporation shall be considered confidential.
 
 
 
5

--------------------------------------------------------------------------------

 


In recognition of this fact, the Executive agrees that the Executive, during the
Restricted Period, will not use or disclose any of such Proprietary Information
for the Executive's own purposes or for the benefit of any person or other
entity or organization (except the Corporation) under any circumstances unless
such Proprietary Information has been publicly disclosed generally or, unless
upon written advice of legal counsel reasonably satisfactory to the Corporation,
the Executive is legally required to disclose such Proprietary Information.
Documents (as hereinafter defined) prepared by the Executive or that come into
the Executive's possession during the Executive's association with the
Corporation are and remain the property of the Corporation, and when this
Agreement terminates, such Documents shall be returned to the Corporation at the
Corporation's principal place of business, as provided in the Notice provision
(Section 10) of this Agreement.


c.           Documents. "Documents" shall mean all original written, recorded,
or graphic matters whatsoever, and any and all copies thereof, including, but
not limited to: papers; books; records; tangible things; correspondence;
communications; telex messages; memoranda; work-papers; reports; affidavits;
statements; summaries; analyses; evaluations; client records and information;
agreements; agendas; advertisements; instructions; charges; manuals; brochures;
publications; directories; industry lists; schedules; price lists; client lists;
statistical records; training manuals; computer printouts; books of account,
records and invoices reflecting business operations; all things similar to any
of the foregoing however denominated. In all cases where originals are not
available, the term "Documents" shall also mean identical copies of original
documents or non-identical copies thereof.


d.           Corporation's Clients. The "Corporation's Clients" shall be deemed
to be any persons, partnerships, corporations, professional associations or
other organizations for or with whom the Corporation has performed Business
Activities, including, but not limited to, suppliers or vendors with whom the
Corporation has done or is endeavoring to do business.


e.           Restrictive Period. The "Restrictive Period" shall be deemed to be
two (2) years following termination of this Agreement.


f.           Restricted Area. The Restricted Area shall be deemed to mean the
United States of America.


g.           Business Activities. "Business Activities" shall be deemed to any
business activities concerning owning, operating, managing, promoting or
soliciting clients for the Corporation’s Business, and any additional activities
which the Corporation or any of its affiliates may engage in during any portion
of the 12 months prior to the termination of Executive's employment.


h.           Covenants as Essential Elements of this Agreement. It is understood
by and between the parties hereto that the foregoing covenants contained in
Sections 7a and b are essential elements of this Agreement, and that but for the
agreement by the Executive to comply with such covenants, the Corporation would
not have agreed to enter into this Agreement. Such covenants by the Executive
shall be construed to be agreements independent of any other provisions of this
Agreement. The existence of any other claim or cause of action, whether
predicated on any other provision in this Agreement, or otherwise, as a result
of the relationship between the parties shall not constitute a defense to the
enforcement of such covenants against the Executive. To the extent that the
covenants contained in this Section 7 may later be deemed by a court to be too
broad to be enforced with respect to their duration or with respect to any
particular activity or geographic area, the court making such determination
shall have the power to reduce the duration or scope of the provision, and to
add or delete specific words or phrases to or from the provision.  The provision
as modified shall then be enforced.
 
 
 
6

--------------------------------------------------------------------------------

 


i.           Survival After Termination of Agreement. Notwithstanding anything
to the contrary contained in this Agreement, the covenants in Sections 7a and b
shall survive the termination of this Agreement and the Executive's employment
with the Corporation.


j.           Remedies.


(1)           The Executive acknowledges and agrees that the Corporation's
remedy at law for a breach or threatened breach of any of the provisions of
Section 7a or b herein would be inadequate and the breach shall be per se deemed
as causing irreparable harm to the Corporation. In recognition of this fact, in
the event of a breach by the Executive of any of the provisions of Section 7a or
b, the Executive agrees that, in addition to any remedy at law available to the
Corporation, including, but not limited to monetary damages, all rights of the
Executive to payment or otherwise under this Agreement and all amounts then or
thereafter due to the Executive from the Corporation under this Agreement may be
terminated and the Corporation, without posting any bond, shall be entitled to
obtain, and the Executive agrees not to oppose the Corporation's request for
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available to the Corporation.


(2)           The Executive acknowledges that the granting of a temporary
injunction, temporary restraining order or permanent injunction merely
prohibiting the use of Proprietary Information would not be an adequate remedy
upon breach or threatened breach of Section 7a or b and consequently agrees,
upon proof of any such breach, to the granting of injunctive relief prohibiting
any form of competition with the Corporation. Nothing herein contained shall be
construed as prohibiting the Corporation from pursuing any other remedies
available to it for such breach or threatened breach.


8.           Indemnification. The Executive shall be continue to be covered by
the Amended and Restated Articles of Incorporation and Amended and Restated
By-Laws of the Corporation with respect to matters occurring on or prior to the
date of termination of the Executive's employment with the Corporation, subject
to all the provisions of Texas and Federal law, the Certificate of Incorporation
of the Corporation and the By-Laws of the Corporation then in effect.  Such
reasonable expenses, including attorneys' fees, that may be covered by the these
indemnification provisions shall be paid by the Corporation on a current basis
in accordance with such provision, the Corporation's Certificate of
Incorporation, By-Laws and Texas law. To the extent that any such payments by
the Corporation pursuant to these provisions may be subject to repayment by the
Executive pursuant to the provisions of the Corporation's Certificate of
Incorporation and/or By-Laws, or pursuant to Texas or Federal law, such
repayment shall be due and payable by the Executive to the Corporation within
twelve (12) months after the termination of all proceedings, if any, which
relate to such repayment and to the Corporation's affairs for the period prior
to the date of termination of the Executive's employment with the Corporation
and as to which Executive has been covered by such applicable provisions.
 
 
 
7

--------------------------------------------------------------------------------

 


9.           Withholding. Anything to the contrary notwithstanding, all payments
required to be made by the Corporation hereunder to the Executive or the
Executive's estate or beneficiaries shall be subject to the withholding of such
amounts, if any, relating to tax and other payroll deductions as the Corporation
may reasonably determine it should withhold pursuant to any applicable law or
regulation. In lieu of withholding such amounts, the Corporation may accept
other arrangements pursuant to which it is satisfied that such tax and other
payroll obligations will be satisfied in a manner complying with applicable law
or regulation.


10.           Notices. Any notice required or permitted to be given under the
terms of this Agreement shall be sufficient if in writing and if sent postage
prepaid by registered or certified mail, return receipt requested; by overnight
delivery; by courier; or by confirmed telecopy, in the case of the Executive to
the Executive's last place of business or residence as shown on the records of
the Corporation, or in the case of the Corporation to its principal office as
set forth in the first paragraph of this Agreement, or at such other place as it
may designate.


11.           Waiver. Unless agreed in writing, the failure of either party, at
any time, to require performance by the other of any provisions hereunder shall
not affect its right thereafter to enforce the same, nor shall a waiver by
either party of any breach of any provision hereof be taken or held to be a
waiver of any other preceding or succeeding breach of any term or provision of
this Agreement. No extension of time for the performance of any obligation or
act shall be deemed to be an extension of time for the performance of any other
obligation or act hereunder.


12.           Completeness and Modification. This Agreement constitutes the
entire understanding between the parties hereto superseding all prior and
contemporaneous agreements or understandings among the parties hereto concerning
the Agreement. This Agreement may be amended, modified, superseded or canceled,
and any of the terms, covenants, representations, warranties or conditions
hereof may be waived, only by a written instrument executed by the parties or,
in the case of a waiver, by the party to be charged.


13.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute but one agreement.


14.           Binding Effect/Assignment. This Agreement shall be binding upon
the parties hereto, their heirs, legal representatives, successors and assigns.
This Agreement shall not be assignable by the Executive but shall be assignable
by the Corporation in connection with the sale, transfer or other disposition of
its business or to any of the Corporation's affiliates controlled by or under
common control with the Corporation.


15.           Governing Law. This Agreement shall become valid when executed and
accepted by Corporation. The parties agree that it shall be deemed made and
entered into in the State of Texas and shall be governed and construed under and
in accordance with the laws of the State of Texas. Anything in this Agreement to
the contrary notwithstanding, the Executive shall conduct the Executive's
business in a lawful manner and faithfully comply with applicable laws or
regulations of the state, city or other political subdivision in which the
Executive is located.
 
 
 
8

--------------------------------------------------------------------------------

 


16.           Further Assurances. All parties hereto shall execute and deliver
such other instruments and do such other acts as may be necessary to carry out
the intent and purposes of this Agreement.


17.           Headings. The headings of the sections are for convenience only
and shall not control or affect the meaning or construction or limit the scope
or intent of any of the provisions of this Agreement.


18.           Survival. Any termination of this Agreement shall not, however,
affect the ongoing provisions of this Agreement which shall survive such
termination in accordance with their terms.


19.           Severability. The invalidity or unenforceability, in whole or in
part, of any covenant, promise or undertaking, or any section, subsection,
paragraph, sentence, clause, phrase or word or of any provision of this
Agreement shall not affect the validity or enforceability of the remaining
portions thereof.


20.           Enforcement. Should it become necessary for any party to institute
legal action to enforce the terms and conditions of this Agreement, the
successful party will be awarded reasonable attorneys' fees at all trial and
appellate levels, expenses and costs.


21.           Venue. Corporation and Executive acknowledge and agree that the
Northern District of Texas or if such court lacks jurisdiction, the Circuit
Court (or its successor) in and for Dallas County, Texas, shall be the venue and
exclusive proper forum in which to adjudicate any case or controversy arising
either, directly or indirectly, under or in connection with this Agreement and
the parties further agree that, in the event of litigation arising out of or in
connection with this Agreement in these courts, they will not contest or
challenge the jurisdiction or venue of these courts.


22.           Construction. This Agreement shall be construed within the fair
meaning of each of its terms and not against the party drafting the document.




THE EXECUTIVE ACKNOWLEDGES THAT THE EXECUTIVE HAS READ ALL OF THE TERMS OF THIS
AGREEMENT, UNDERSTANDS THE AGREEMENT, AND AGREES TO ABIDE BY ITS TERMS AND
CONDITIONS.
 
 
 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of date set
forth in the first paragraph of this Agreement.


 
 

Witness:   THE COMPANY:      _____________________________  ATOMIC PAINTBALL,
INC.        By: ___________________  
Don Mark Dominey
 
Chief Executive Officer
    Witness:   THE EXECUTIVE     _____________________________  /s/ Don Mark
Dominey    
Don Mark Dominey

 
 
 
10

--------------------------------------------------------------------------------

 